DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because all the reference characters included in Figures 1F and 1G are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22, 27, and 28 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  While independent claim 15 requires the hydrophilic hydrogel element to comprise a zwitterionic hydrogel, many of the hydrogels recited in claim 22 are not zwitterionic and the structure of formula III in claim 27 (and claim 28 by extension) is not zwitterionic.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 19-21, and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 5,562,646 A).
	Goldman et al. is directed to a highly absorbent member for use as disposable diapers, adult incontinence pads, and briefs (column 1, lines 22-25).  Goldman et al. is directed to an absorbent member useful in the containment of bodily fluids comprising a region having a hydrogel forming absorbent polymer (column 7, lines 42-48).  The hydrogel forming polymers typically having a multiplicity of anionic functional groups such as sulfonic or carboxylic groups (column 9, lines 37-40).  Other monomers that may be included in the hydrogel forming polymer include monomers containing functional groups such as quaternary ammonium salt groups (column 9, lines 49-60).  An important characteristic of the hydrogel forming polymers is the porosity of the hydrogel zone or layer formed when the polymer is swollen in body fluids (column 12, lines 12-16).  The per gram void volume (i.e. porosity) within the hydrogel zone or layer may exceeds that contained within conventional acquisition/distribution materials, such as wood pulp fluff (column 12, lines 52-56).  Absorbent members containing the hydrogel forming absorbent polymer may comprise non-woven or wet strength tissue attached to the hydrogel forming absorbent polymer (column 32, lines 31-37).  The hydrogel forming absorbent polymer may be attached to the tissue layer by tackifying the polymer through the absorption of a small amount of water such that, upon drying, the polymer is not loose and cannot easily be sifted out (column 32, lines 45-54).
	While Goldman et al. do not exemplify an embodiment wherein a zwitterionic polymer is used as the hydrogel forming absorbent polymer, the reference suggests the use of polymers containing acidic (i.e. anionic) and quaternary ammonium (i.e. cationic) ions (column 9, lines 37-60).
	Furthermore, one of ordinary skill in the art would expect a hydrogel that has been attached to a tissue formed of fibers through a lamination process involving first wetting (i.e. swelling) the hydrogel followed by drying would result in the formation of at least some physical entanglements between the fibrous tissue and the polymer.  Since the hydrogel forming polymer of the resulting laminate cannot be easily sifted out, one of ordinary skill in the art would presume that it would require the breaking of covalent, ionic, and/or hydrogen bonds to separate the hydrogel forming polymer from the fibrous tissue since the hydrogel polymer has numerous ionic functional groups that would be expected to be susceptible to participating in covalent, ionic, and/or hydrogen bonding.
	Additionally, since the porosity of the hydrogel layer may be designed to exceed that of conventional materials such as wood pulp fluff, one of ordinary skill in the art would expect the porosity of the hydrogel layer to exceed that of the tissue formed of fibers (i.e. substrate) to which it is attached.
	Regarding claim 17, thermoplastic materials, such as polystyrene or polyurethane, may be added to the fibers (column 26, lines 53-55 and column 27, lines 31-50).
	Regarding claim 30, the highly absorbent member reads on a device and the surface of the fiber tissue to which the hydrogel is bonded reads on a surface of the device.
	Regarding claims 31-33, since the absorbent member is designed to absorb bodily fluids (column 1, lines 14-15), one of ordinary skill in the art would expect it to be usable in a surgical setting where it would be expected to contact blood.
	Regarding claims 34-37, the limitations in these claims directed to specific medical or water-immersible devices are taken to represent intended uses of the article.  The courts have held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 5,562,646 A) in view of Jiang et al. (US 2012/0322939 A1).
	Goldman et al. suggest all the limitations of claims 23-26, as outlined above, except for the use of the particular polymers recited in these claims as the hydrogel forming absorbent polymer.
	Jiang et al. is directed to a crosslinked zwitterionic hydrogel (paragraph 0010).  The crosslinked hydrogel has repeating units:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

which read on the structure of formula I in claims 23 and 24 (paragraphs 0021-0042).  The hydrogel may be used in place of conventional hydrogels while providing better biological stability (paragraphs 0003-0005).
	It would have been obvious to one of ordinary skill in the art to use the hydrogel of Jiang et al. in the member of Goldman et al. to provide the resulting absorbent member with improved biological stability.

Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of claim 25 (and claim 26 which depends from claim 25) is directed a composition comprising a hydrophilic hydrogel element and a substrate as recited in claim 15 wherein the hydrophilic hydrogel element comprises a polymer having a structure according to formula II in claim 25.
	Goldman et al. (US 5,562,646 A) and Jiang et al. (US 2012/0322939 A1) represent the closest prior art.  However, neither of these reference teach or fairly suggest the use of the hydrophilic hydrogel polymer represented by formula II in claim 25.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787